Citation Nr: 0519687	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-12 319	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
as secondary to the service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2001 and 
May 2002 by the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (Newark RO) and Philadelphia, 
Pennsylvania (Philadelphia RO), respectively.

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in March 2005.  This motion was 
granted by the Board in June 2005.  See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who participated in this decision.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the Newark RO granted 
entitlement to service connection for PTSD in an October 2001 
rating decision, granting a 10 percent evaluation.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for this 
disability from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.  

The Board observes that the Newark RO granted an evaluation 
of 10 percent for the veteran's PTSD in the rating decision 
in which service connection was granted.  However, as this 
initially assigned evaluation does not constitute a full 
grant of all benefits possible for the veteran's PTSD, and as 
the veteran did not withdraw his claim, the issue concerning 
entitlement to a higher initial rating for this disability is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran and his representative testified before the 
undersigned Veterans Law Judge in May 2005 that the veteran 
further seeks service connection for a dental condition and 
hypertension.  These matters are referred to the RO for 
appropriate action.

The issue of a higher initial evaluation for PTSD addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.    


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim for service connection addressed in 
this decision.

2.  The medical evidence of record contains a diagnosis of 
atherosclerotic coronary artery disease that has been 
medically attributed to the veteran's service-connected PTSD.




CONCLUSION OF LAW

Atherosclerotic coronary artery disease is proximately due to 
or the result of the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§  3.102, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board finds it may grant the veteran's claim for service 
connection for a heart condition, as secondary to the 
service-connected PTSD, based on the record now before it.  
Because the Board is granting the benefit sought on appeal, 
no additional evidence is required to make a determination as 
to the issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds 
it is not necessary to further analyze the adequacy of VCAA 
compliance in the present case.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In the absence 
of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  In Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), secondary service connection, as defined by 38 
C.F.R. § 3.310(a) requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a).  In so 
holding, Allen reconciled, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In 
Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  The Court then concluded that "... pursuant 
to § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Service connection for PTSD was initially granted by an 
October 2001 rating decision, effective from November 1999.  
The Board notes that in granting service connection for this 
disability, the RO observed that the evidence of record 
established that the veteran served in combat.

The medical evidence shows that the veteran is currently 
diagnosed with atherosclerotic coronary artery disease.  In 
particular, VA examination reports dated in March 2002 and 
December 2001 reflect diagnoses of atherosclerotic heart 
disease with a history of myocardial infarction with chronic 
stable angina at present, and cardiomyopathy; and coronary 
artery disease status post myocardial infarction, automatic 
implantable cardioverter defibrillator for ventricular 
tachycardia, respectively.

In addition, private medical records reveal a long history of 
heart problems.  Letters dated in 1975 reflect diagnoses of 
coronary artery disease with evidence of acute myocardial 
infarction in 1974 with a history of prior inferior wall 
myocardial infarction.  Hospital records show admission in 
1999 with complaints of tachycardia and chest pressure.  He 
was treated with prescribed medication and discharged with 
diagnoses of ischemic cardiomyopathy, ventricular 
tachycardia, and acute myocardial infarction with transmural 
ischemia, likely precipitated by ventricular tachycardia in a 
patient with known occluded and collateralized coronary 
arteries.  A subsequent statement from his private treating 
physician, dated in September 1999, reflects that following 
cardiac catheterization and because of arrhythmia, a 
permanent defibrillator was implanted.  

Concurring in these findings, VA treatment records show the 
veteran was observed to manifest stable angina and an 
implantable cardiac defibrillator in October 2001.  He was 
diagnosed with cardiomyopathy, status post three myocardial 
infarctions.

Concerning the etiology of the veteran's heart condition, the 
evidence presents the following opinions:

In November 1975, the veteran's treating physician, Thomas V. 
Inglesby, M.D., offered the following statement:

As you know, coronary artery disease is a 
multifactorial disease.  One of the 
significant factors involved in the 
development or pathogenesis of this 
disease is stress.  Occupational stress 
is definitely one of the factors which 
may have been causative in the 
development of [the veteran's] problem.

Subsequently, in November 1975, he advised that the veteran, 
while able to function at a limited level, would be 
permanently disabled and unable to return to any type of work 
which would cause either physical or emotional stress.

The examiner who conducted the December 2001 VA examination 
for heart disease offered the following opinion:

While emotional stress may aggravate the 
symptoms of coronary artery disease, I am 
not aware of a cause and affect 
relationship between post traumatic 
stress disorder and coronary artery 
disease.

There is no indication that the examiner reviewed the claims 
file in conjunction with his examination of the veteran.

In March 2002 the veteran again underwent VA examination for 
his heart condition.  The examiner, noting that he had 
reviewed the veteran's claims file in conjunction with 
examining the veteran, offered the following opinion: 

The veteran claims that due to the 
symptoms of the post traumatic stress 
disorder his heart condition and symptoms 
worsen.  This may be possible but I am 
not aware of scientific relation between 
post traumatic stress disorder and 
coronary artery disease, so it is 
difficult to answer the question ... 

In May 2002, Dr. Inglesby, M.D., F.A.C.C., again offered a 
statement on the veteran's behalf.  The physician first noted 
that the veteran's atherosclerotic coronary artery disease is 
a longstanding condition, he has a family history of coronary 
disease, and he is a former smoker.  The physician then 
discussed the veteran's service history, which reflects that 
the veteran served in combat.  He stated that the veteran has 
reported to him that the experiences he incurred in combat 
were very stressful to him, and that there are several 
incidents about which he still feels guilt.

It is well known that atherosclerotic 
coronary heart disease is multifactorial.

It is impossible for us to date with any 
certainty when the process begins.  It 
has been proven that young men killed in 
combat during the Korean war were found 
to have significant atherosclerotic 
changes in their coronary arteries as 
early as 18 or 19 years of age.

We have always associated stress with 
hypertension and coronary artery disease, 
although proving this relationship has 
been somewhat difficult.

I certainly would presume that the type 
of stress associated with heavy combat 
situations would be an aggravating 
factor.

The records further contains two opinions proffered by Judith 
Moreines, Ph.D., Director of Clinical Research at Wyeth.  In 
an October 2002 letter, she initially demonstrated a 
familiarity with the veteran's medical and military record, 
stating that the veteran has "longstanding atherosclerotic 
coronary artery disease" and a family history of coronary 
artery disease.  She observed that the veteran's father and 
brother both died in their early 50s of stroke and myocardial 
infarct, respectively.  Mirroring these tendencies, the 
veteran had a myocardial infarct at age 42, in his early 50s, 
and again, more recently.  The physician then related details 
of his military history, noting that he served in combat 
during World War II as a radar operator.  She noted that his 
combat service was very stressful, and that he has been 
diagnosed with PTSD as a result.  

This letter supports the position that 
posttraumatic stress disorder increases 
risk of coronary artery disease and that 
this risk is further increased in 
individual's (sic) genetically 
predisposed to coronary artery disease, 
such as [the veteran].

Both experimental and clinical evidence 
demonstrate that mental stress is a risk 
factor for cardiovascular disease 
(Greenwood, et al., 1996).  The 
physiological basis is likely to be 
stress-induced increase in sympathetic 
activity.  The latter can lead to an 
increase in ambulatory blood pressure 
levels and pulse rate (Kelsley, et al., 
1999), reduced insulin sensitivity 
(Moberg, et a[l]., 1994), increase 
platelet aggregation (Grignani, et al., 
1992), and endothelial dysfunction 
(Ghiadoni, et a[l]., 2000).  Mental 
stress is a common trigger of myocardial 
ischemia during routine activities of 
daily living among patients with stable 
coronary heart disease and/or silent 
exercise-induced myocardial ischemia 
(Gullette, et al. 1997).  It also causes 
coronary vasoconstriction at sites with 
atherosclerotic plaques (Yeung, et al., 
1991).  These effects, individually or in 
combination, can contribute to increased 
cardiovascular disease risk.

Consistent with the above data, 
individuals with severe psychological 
distress such as those with posttraumatic 
stress disorder, would be expected to 
have hyperactivation of the sympathetic-
adrenalmedullaly system, and chronically 
increased catecholamine secretion.  In 
fact, Boscarino and Change (1999) 
confirmed that male Vietnam veterans 
diagnosed with posttraumatic stress 
disorder due to combat exposures 
occurring more than 20 years earlier had 
statistically significant increased risk 
of atrioventricular conduction defects, 
infarctions, and arrhythmias.  These men 
were deemed to be "disease-free" at 
induction.  Falger, et al. (1992) study 
of Dutch World War II resistance veterans 
reached similar conclusions.  

I feel that determination of [the 
veteran's] eligibility for service-
connected disability is substantiated 
based upon his personal record of 
premature cardiovascular disease and the 
scientific literature that supports 
mechanisms and provides evidence for 
persistence of effects of stress on 
systems adverse to healthy cardiovascular 
function.

The letter is appended with a list of ten references to 
medical research, journals, and texts.  

In May 2005, the veteran, accompanied by his accredited 
representative, presented testimony at a hearing on appeal 
before the undersigned Veterans Law Judge.  The veteran 
testified regarding the severity of this PTSD and that it 
caused his cardiovascular disability.  He submitted in 
support of the contentions advanced on appeal an additional 
medical opinion by Dr. Moreines.  

Significantly, Dr. Moreines augmented her opinion.  Again, 
she demonstrated her familiarity with the medical evidence of 
record, noting that the veteran received extensive dental 
treatment during his active service and subsequently, in 
1942, 1944, 1945, and 1947.  She further noted that the 
veteran was hospitalized and treated for Vincent's Angina and 
stomatitis-a disease characterized by necrotizing ulcerative 
gingivitis-and acute nasopharyngitis.  During his 
hospitalization in 1943 for the latter, the treatment records 
show that the veteran was observed to have marked caries of 
several teeth.  The physician then noted that periodontal 
diseases are associated with complex microbial flora, many of 
which are significantly virulent, that are capable of 
disseminating into the systemic circulation, adversely 
affecting other organs.

There is increasing evidence that 
systemic health may be linked to the 
state of the oral cavity and that the 
oral microbiological infections affect 
one's general health status.  Animal and 
population-based studies suggest that 
periodontal diseases are linked with 
systemic diseases and conditions 
including cardiovascular disease.  In May 
2000, [t]he United States Surgeon General 
published the first report on oral health 
in America.  It highlighted the bi-
directional interactions between oral and 
systemic health.  That is, not only 
systemic diseases and conditions have 
oral manifestations, but periodontal 
disease can also cause and exacerbate 
certain systemic conditions.  At least 
five studies ... have demonstrated 
significant increased risk of coronary 
heart disease among those with 
periodontal disease compared with those 
without periodontal disease.  

***

It is also now known that periodontal 
disease results from the interaction 
between the periodontal microflora and 
the host.  Stress is believed to play an 
important role in determining host 
responses.  Hyperactivity of host defense 
mechanisms can significantly increase the 
tissue destruction typical for this 
disease.  In 1999, Aurer-Kozelj et al. 
published a study of the progression of 
periodontitis in veterans of the Croatian 
liberation war with posttraumatic stress 
disorder.  The war veterans were compared 
with patients with adult periodontitis, 
edentulous and healthy persons, none of 
whom had participated in the war.  The 
results demonstrated that the war 
veterans sustained the most progressive 
periodontitis and that this was 
accompanied significant host inflammatory 
hyperactivity.

In conclusion, I feel that determination 
of [the veteran's] eligibility for 
service-connected disability is 
substantiated based upon his personal 
record of severe dental disease, symptoms 
of posttraumatic stress, and premature 
cardiovascular disease and the scientific 
literature that supports mechanisms for 
the bi-directional relationship of stress 
and periodontal disease and the effects 
of stress and periodontal disease on 
cardiovascular disease.

As before, Dr. Moreines references six medical texts in 
support of her conclusions.

The Board finds the opinion of Drs. Moreines and Inglesby to 
be more probative that those offered by the VA examiners for 
the following reasons.

First, the opinions of Drs. Moreines and Inglesby are 
informed by a review of the veteran's medical and military 
histories, while only one of the two VA examiners reviewed 
the claims file in arriving at his conclusions, in March 
2002.  

Second, notwithstanding review of the record, the substance 
of both VA examiners opinions were that they knew of no 
scientific relationship between PTSD and coronary artery 
disease.  Yet both VA examiners acknowledged the possibility.

from March 2002 VA examination report 

This (heart conditions and symptoms 
worsening as result of PTSD) may be 
possible but I am not aware of scientific 
relation between post traumatic stress 
disorder and coronary artery disease ... 

from December 2001 VA examination report 

While emotional aggravation may aggravate 
the symptoms of coronary artery disease, 
I am not aware of a cause and affect 
relationship between post traumatic 
stress disorder and coronary artery 
disease.

Third, the Board notes that Dr. Inglesby has treated the 
veteran since at least 1974, when he had his first heart 
attack.  As such, Dr. Inglesby has been able to observe the 
veteran for a long period of time, and is in a unique 
position to comment on the effect of stress on his heart 
condition.  As early as 1975, Dr. Inglesby indicated that 
stress was a factor in the veteran's heart condition, 
although he then referenced occupational stress without 
delineating civilian work stress from stress that may have 
been the result of the veteran's active service.  
Nonetheless, as detailed above, the physician opined in a 
subsequent, May 2002, statement that the type of stress 
associated with combat was an aggravating factor in the 
development of the veteran's heart condition.  In support of 
his opinion, he referenced medical research that demonstrated 
significant atherosclerotic changes in the coronary arteries 
of young men killed in combat during the Korean war.  

Finally, the Board notes that Dr. Moreines' opinion also 
carries great probative weight, for different reasons.  As a 
director of clinical research and an expert in the field, 
she, like Dr. Inglesby, holds a unique position from which to 
comment on the effect of stress on the veteran's heart 
condition.  Her statements reveal a demonstrated knowledge of 
the veteran's medical and military histories, and her 
knowledge of the veteran's medical history is compelling-
particularly in that she acknowledges the family history of 
heart disease-despite the lack of evidence that she treated 
the veteran.  For this reason, her opinion lends strength to 
that of Dr. Inglesby.  Furthermore, Dr. Moreines' conclusions 
are informed by recent clinical research, which she explains 
thoroughly in both statements.  In essence, she finds that 
the persistent effects of stress generated by the now service 
connected PTSD significantly contributed to the development 
of heart disease in the veteran's case.  That this event 
occurred over a period of time, from active service to the 
present, is demonstrated by the veteran's long history of 
periodontal disease which, the physician explained, is both 
the result of the stress caused by what was subsequently 
diagnosed as PTSD and, with the PTSD, also contributed to the 
development of heart disease.

The opinions offered by VA examining physicians in December 
2001 and March 2002, as described above, merely indicate that 
they know of no scientific relationship between PTSD and the 
veteran's heart condition.  Neither opine clearly that the 
veteran's PTSD is simply not the cause of his heart 
condition.  Rather, both acknowledge that a connection may be 
possible.  

After review of all of the medical evidence, the Board finds 
that the opinions of Drs. Moreines and Inglesby-which are 
based on clinical medical research, review of the veteran's 
medical and military history, and, in Dr. Inglesby's case, 
long term observation and care of the veteran-are of 
compelling probative value in determining the etiology of the 
veteran's heart condition.

The record reflects no other evidence, opinions, statements 
or findings that would refute these opinions linking the 
veteran's atherosclerotic coronary artery disease to his 
service-connected PTSD. 

Hence, after review of the evidence, the Board concludes that 
the evidence establishes that the veteran's currently 
manifested atherosclerotic coronary artery disease is the 
result of his service-connected PTSD-particularly in light 
of Allen, supra.  Thus, service connection for his 
atherosclerotic coronary artery disease is granted.  


ORDER

Service connection for atherosclerotic coronary heart disease 
is granted.


REMAND

As noted above, the veteran seeks a higher initial evaluation 
for his service-connected PTSD.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran recent VA treatment records are not present in 
the claims file before the Board, and that the most recent VA 
examination for PTSD was conducted in May 2001.  

In addition, the record shows that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA).

Given the length of time since the veteran's last full 
evaluation the Board finds it would be helpful to fully 
develop the medical evidence in this case and then accord the 
veteran a VA examination to determine the nature and extent 
of his service connected PTSD, with review of the claims file 
and in consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify VA and non-VA health 
care providers who have treated him for 
his PTSD since November 1999.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request copies of any and 
all inpatient and outpatient treatment 
records for treatment accorded him for 
his PTSD, to include any and all mental 
hygiene records, including copies of any 
and all individual and group therapy 
treatment records from the VA Medical 
Centers (MCs) in East Orange, New Jersey, 
and in Pittsburgh and Philadelphia, 
Pennsylvania, and any other VAMC the 
veteran may identify.

3.  The RO should request from the SSA 
copies of the determination that found 
the veteran disabled and any and all 
medical evidence relied upon in reaching 
that determination.  The RO should ask 
the SSA to specifically indicate if the 
records are no longer available, and the 
RO is requested to clearly document 
negative responses. 

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination, by the 
appropriate specialist, to determine the 
nature and extent of his service 
connected PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Describe any current symptoms and 
manifestations attributed to the 
service connected PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
rating criteria under 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411. The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a Global Assessment of 
Functioning (GAF) Score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for a higher 
initial evaluation for his service 
connected PTSD, in accordance with 
Fenderson, supra.  If the decision 
remains in any way adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


